Citation Nr: 0604590	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-12 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than December 
19, 1997 for the grant of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 
19, 1997 for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  He served in Vietnam, and received the Distinguished 
Flying Cross, Bronze Star Medal, and Army Commendation Medal, 
and Air Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO) which granted an evaluation of 70 
percent for service connected PTSD and granted TDIU, both 
effective December 19, 1997.  

The Board remanded the claims for additional development in 
November 2003 and April 2005.  That development has been 
completed.  


FINDINGS OF FACT

1.  The RO granted a 50 percent rating for PTSD in a final 
rating decision issued in November 1988.

2.  A June 1992, VA examination constituted a claim for 
increased rating for PTSD, and demonstrated severe PTSD.

3.  The RO confirmed the 50 percent rating for PTSD in a July 
1992 rating decision, but there is no evidence that the 
veteran was advised of this decision.

4.  A VA examination on June 25, 1992 served as a claim for 
increase and established severe disability from PTSD.  

5.  The veteran's claim for TDIU was received in November 
1971.

6.  Since December 24, 1970 the veteran has been unable to 
secure and follow a substantially gainful occupation by 
reason of his service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 25, 1992 for 
the grant of a 70 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400, 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for an effective date of December 24, 1970 
for the grant of TDIU have been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.3, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran a VCAA letter regarding his claim for 
an earlier effective date for TDIU in January 2004.  In April 
2005 the RO sent the veteran a VCAA letter regarding his 
claim for an earlier effective date for a 70 percent 
evaluation of PTSD.  These letters failed to specifically 
advise the veteran of the types of evidence and information 
required to grant earlier effective dates, however, the 
veteran was specifically informed of what evidence and 
information was required and why his claims remained denied 
in the July 2002 statement of the case (SOC) and the 
supplemental SOCs (SSOCs) issued in June, August, and October 
2004 and October 2005.  Thus, the veteran received adequate 
notice of what evidence and information was required to grant 
his claims.  

The January 2004 and April 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The January 2004 VCAA letter stated, "We need any and all 
evidence in your possession that shows an earlier effective 
date is warranted for your individual unemployability."  The 
April 2005 VCAA letter read, "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Thus, the veteran was adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA outpatient treatment records.  The veteran was afforded 
necessary VA examinations.  

The appeal is thus ready to be considered on the merits.  



II.  Factual Background

The veteran was initially granted service connection for 
depressive neurosis with an evaluation of 30 percent and 
hypertension with a noncompensable evaluation in March 1971.  
Both grants of service connection were effective December 24, 
1970, the day after separation from service.  

In November 1971 the veteran's representative submitted a 
letter indicating that the veteran was receiving psychiatric 
treatment and his service connected disability had rendered 
him unable to obtain or retain employment.  At a February 
1972 VA examination the veteran reported that he had been 
unable to find employment since separation from service.  The 
diagnosis was depressive neurosis, moderate to severe, 
active, chronic, manifested by lack of conation, psychomotor 
retardation, depression, social isolation and withdrawal, 
anorexia, and history of periodic episodes of confused and 
disorganized thinking.  

In March 1972 the RO continued the 30 percent evaluation of 
PTSD.  The veteran did not appeal this decision.  

In September 1982 the veteran was informed that his benefits 
were being discontinued, for failure to report to VA 
examinations as requested.  

In February 1988 the veteran filed an application to 
reestablish entitlement to compensation for PTSD.  He was 
afforded a VA examination in March 1988 at which time he 
reported being unable to get a job and that he had been fired 
from and quit numerous jobs.  The diagnosis was generalized 
anxiety disorder, however the examiner noted that he could 
not exclude PTSD and so the veteran was scheduled for a more 
thorough interview.  A GAF score of 45 for the current and 
past year was assigned.  

The veteran had a more thorough interview with the same 
examiner at an April 1988 VA examination.  Following this 
interview, the diagnosis was severe PTSD and a GAF score of 
45 for the current and past year was assigned.  

A November 1988 RO decision granted a 50 percent evaluation 
for PTSD from February 3, 1988.  The noncompensable 
evaluation for hypertension was still in effect from the 
original grant of service connection.  The veteran filed a 
notice of disagreement (NOD) and the RO issued a SOC, 
however, the veteran never perfected his appeal by filing a 
Form 9 (substantive appeal).  The appeal was closed and not 
forwarded to the Board.

At a June 1992 VA examination the veteran reported that he 
had not had a formal job for any significant period of time 
since separation from service.  The veteran had fair memory 
and judgment and significant problems in the affective area.  
He had problems with anger, depression, guilt, survival 
guilt, and startle response.  The veteran reported multiple 
problems in daily interpersonal relationships and was 
avoidant of interpersonal relations and contact.  The 
diagnosis was PTSD and the examiner assessed the level of 
functioning as poor, in the range of 40-50.  The examiner 
noted that the veteran had been living in his pick-up truck.  

In July 1992 the RO issued a confirmed rating decision, 
continuing the 50 percent evaluation of PTSD.  The record 
does not reflect that the veteran was advised of this 
decision.  

On January 26, 1998, the RO received a claim for an increased 
evaluation for PTSD.  On May 1, 1998 the RO received a claim 
for TDIU.  In his claim for TDIU the veteran reported that 
the last time he had been employed full time was December 24, 
1970.  

VA outpatient treatment records from December 19, 1997 
through July 1998 reflect that the veteran was unemployed.  
The veteran's memory was adequate, but his sleep and appetite 
were poor.  The diagnosis was PTSD with depression.  A 
treatment record from December 22, 1997 assigned a Global 
Assessment of Functioning (GAF) score of "41/41."  The 
remainder of the outpatient treatment records reflect 
continuing treatment for PTSD with GAF scores of 41.  

In November 1998 the veteran was afforded a VA examination to 
evaluate his PTSD.  The diagnosis was PTSD, delayed, and 
major depressive disorder, chronic, secondary to PTSD.  The 
GAF score was 41.  

In February 1999 the RO granted a 70 percent evaluation for 
PTSD, effective December 19, 1997.  TDIU was also granted, 
effective December 19, 1997. 

Pursuant to the directives of the November 2003 Board remand, 
the veteran's claim was referred to the Director, 
Compensation and Pension Service for a determination of 
whether TDIU was warranted on an extraschedular basis prior 
to December 19, 1997.  A July 2004 response from the Director 
indicated that the claims file had been reviewed and TDIU was 
not warranted on an extraschedular basis.  


III.  Legal Analysis

A.  Earlier Effective Date for 70 Percent Evaluation of PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  
Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1).  

Because the veteran did not perfect an appeal of the November 
1988 rating decision that granted a 50 percent evaluation for 
PTSD, that decision was closed by the RO and is now final 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2005).  

The Board is precluded from granting an effective date prior 
to the final November 1988 decision.  Lalonde v. West, 12 
Vet. App. 377 (1999).

The RO's confirmed rating decision dated in July 1992 did not 
become final because there is no evidence that the veteran 
received notice of the decision.  See 38 U.S.C.A, § 5104(a) 
(formerly 38 U.S.C.A. § 3004)(Secretary to "provide" to each 
VA-benefits claimant timely notice of any VA-benefits 
adjudication decision accompanied by "an explanation of the 
procedure for obtaining review of the decision").  Failure to 
provide notice of appellate rights means that a claim remains 
open.  See Parham v. West, 13 Vet. App. 59 (1999) (per 
curium) (discussing In Mater of Fee Agreement of Cox, 10 Vet. 
App. 361, 375 (1997), vacated on other grounds, 149 F.3e 1360 
(Fed. Cir. 1998) (holding affirmed vacated for consideration 
of facts alleged to have occurred after court decision).

The July 1992 rating decision was precipitated by the routine 
future examination conducted on June 25, 1992.  Because 
service connection had previously been established for PTSD, 
the examination served as an informal claim for increase.  
38 C.F.R. § 3.157(b)(1).  

That examination disclosed severe PTSD as shown by the GAF 
and the examiner's opinion that the examiners opinion that 
the veteran's functioning had been poor.  Thus, it was 
factually ascertainable on June 25, 1992, that the disability 
met the then applicable criteria for a 70 percent rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (providing 
that PTSD productive of severe social and industrial 
adaptability warranted a 70 percent evaluation).

The examiner essentially found that the increase in 
disability had occurred in 1989.  Because there is no 
evidence that the increase first occurred within a year of 
the June 1992 examination, an effective date prior to June 
25, 1992 is not warranted.


B.  Earlier Effective Date for TDIU

A TDIU claim is a claim for an increased evaluation, and the 
effective date rules for increased evaluations apply to TDIU 
claims.  See Hurd v. West, 13 Vet. App. 449 (2000).  

VA regulations allow for the assignment of TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities.  
38 C.F.R. § 4.16 (2005).  

TDIU may be assigned where the schedular rating is less than 
total when veteran is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this shall be ratable 
at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  

VA policy, however, is to award TDIU on an extraschedular 
basis if a veteran is unemployable due to his service-
connected disabilities.  38 C.F.R. § 4.16(b).  The Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  
In such a case VA must first refer the matter to the Director 
of Compensation and Pension for initial consideration under 
the provisions of 38 C.F.R. § 4.16(b).  
   
Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Such claims are to be liberally 
construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

The November 1971, claim coupled with medical evidence 
satisfied the Roberson requirements for a TDIU claim.  

The February 1972, March 1988, and June 1992 VA examinations 
all noted that the veteran's attempts to obtain or maintain 
employment had been unsuccessful.  The March 1988 and June 
1992 examinations assigned GAF scores indicative of an 
inability to maintain employment.  American Psychiatric 
Association:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-III-R) (3rd ed., rev. 1987).  

The 1972 examination did not directly comment on whether the 
psychiatric disability was causing the current unemployment, 
but did note psychomotor retardation, isolation, and 
complaints of confused thinking and an inability to "get 
going."  Treatment records in December 1971 show that he was 
unable to participate in group therapy because this was too 
anxiety provoking.

This record supports a finding that the veteran's psychiatric 
disability has prevented gainful employment since his 
separation from service.

Because the Director of Compensation and Pension was afforded 
the first opportunity to decide the veteran's TDIU claim on 
an extraschedular basis, the Board may now reach that 
question.  Cf. Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

The evidence reflects that the veteran's PTSD has rendered 
him unable to secure substantially gainful employment since 
separation from service.  Separation from service was within 
one year prior to the November 1971 claim for TDIU, thus, 
TDIU is granted from the date from which the veteran's 
unemployability was "factually ascertainable," the day 
after separation from service.  38 C.F.R. § 3.400(o)(2).  

Because the claim was received in November 1970 and 
unemployability as the resulf of service connected disability 
was shown on December 24, 1971, the Board finds that the 
evidence is in favor of the grant of TDIU on an 
extraschedular basis from December 24, 1970.  



ORDER

An effective date of June 25, 1992 for the grant of a 70 
percent evaluation for post-traumatic stress disorder (PTSD) 
is granted.  

An effective date of December 24, 1970 for the grant of a 
total disability rating based on individual unemployability 
(TDIU) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


